OPINION — AG — ** DISCRIMINATION — REAL ESTATE BROKER — LICENSE REVOCATION ** THE OKLAHOMA REAL ESTATE COMMISSION 'WOULD' BE JUSTIFIED IN CONSIDERING EVIDENCE THAT A REAL ESTATE BROKER DISCRIMINATED AGAINST A PERSON IN THE TERMS, CONDITIONS, OR SERVICES OF A REAL ESTATE TRANSACTION OR FALSELY INFORMED A PERSON BECAUSE OF RACE, RELIGION, OR NATIONAL ORIGIN IN DETERMINING UNTRUSTWORTHY OR IMPROPER CONDUCT AS GROUNDS FOR LICENSE REVOCATION OR SUSPENSION UNDER 59 O.S. 850 [59-850] (CIVIL RIGHTS, DISCRIMINATION) CITE: 59 O.S. 850 [59-850](H), 42 U.S.C.A. 1982, 59 O.S. 836 [59-836], 59 O.S. 837 [59-837] (PENN LERBLANCE)